Appeal from a judgment of the Supreme Court, Genesee County (Robert C. Noonan, A.J.), rendered January 12, 2011. The judgment convicted defendant, upon his plea of guilty, of attempted assault on a peace officer.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted assault on a peace officer (Penal Law §§ 110.00, 120.08). We are unable to review defendant’s contentions that his plea was not voluntary or that the sentence is unduly harsh and severe inasmuch as the stipulated record on appeal does not include the transcript of the plea proceeding, nor has defendant complied with this Court’s request to provide the presentence report (see Matter of Planned Parenthood of Niagara County v Maerten, 6 AD3d 1162, 1163 [2004]; Matter of Santoshia L., 202 AD2d 1027, 1028 [1994]; cf. People v Douglas, 288 AD2d 859, 859 [2001], lv denied 97 NY2d 681 [2001]; see generally People v Kinchen, 60 NY2d 772, 774 [1983]).
Present — Scudder, PJ., Smith, Carni, Lindley and Whalen, JJ.